ed Case 2:19-cv-00723-JFC Document 14 Filed 02/12/20 Page 1 of1
7 Case 2:19-cv-00723-JFC Document 13-3 Filed 01/22/20 Page 1 of 1

UNITED STATES DISTRICT COURT FOR
THE WESTERN DISTRICT OF PENNSYLVANIA

US FOODS, INC.,
Plaintiff, . Civil Action No.: 2:19-CV-00723
vs.

HINES WARD’S TABLE 86, LLC,

 

Defendant. ther”

ORDER OF COURT a pvr 9

AND NOW, this (th day of Cobia ae A 2020, upon consideration

of PLAINTIFF US FOODS, INC.’S MOTION F DEFAULT JUDGMENT AGAINST
DEFENDANT HINES WARD’S TABLE 86, LLQ, it is hereby ORDERED that said Motion is
GRANTED. A default judgment is entered against Defendant Hines Ward’s Table 86, LLC for
$183,118.27, which includes unpaid invoices in the amount of $113,107.91, an incentive refund

. pursuant to the MDA in the amount of $44,829.00, $18,952.38 in pre-judgment interest,
$6,229.38 in reasonable attorneys’ fees and costs and expenses incurred by US Foods, with post-

judgment interest to accrue at a rate of 1.5% per month.

BY THE COURT

601472743
601472743.3
